


Exhibit 10.16

 

FIRST AMENDMENT TO

 

EXCLUSIVE LICENSE AGREEMENT

 

THIS FIRST AMENDMENT (the “First Amendment”) to the Exclusive License Agreement
by and between GERON CORPORATION, a corporation organized and existing under the
laws of Delaware and having its principal place of business at 230 Constitution
Drive, Menlo Park, CA 94026 (“Geron”) and ANGIOCHEM, INC., a corporation
organized and existing under the laws of Canada and having its principal place
of business at 201, President-Kennedy Ave., Suite PK-R220, Montreal, Quebec, H2X
3Y7 Canada (“Angiochem”), is made effective February 22, 2011 (the “First
Amendment Effective Date”).  Capitalized terms used in this First Amendment that
are not otherwise defined herein shall have the meanings provided therefor in
the Agreement.

 

RECITALS

 

WHEREAS, Geron and Angiochem entered the Exclusive License Agreement (the
“Agreement”) effective December 6, 2010 (the “Effective Date”); and

 

WHEREAS, Geron and Angiochem desire to modify the Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties, intending to be legally bound, hereby
agree to amend the Agreement as follows:

 

AGREEMENT

 

1.        Buy-Out/Buy-Down Option.  Section 3.5.1(B) of the Agreement is hereby
deleted in its entirety and restated in its entirety as follows:

 

“(B)                              Commencing on the Effective Date and for a
period of one hundred and fifty (150) days thereafter, the Parties shall
negotiate diligently and in good faith to establish mutually acceptable
Buy-Out/Buy-Down Consideration that would be payable by Geron to AngioChem
following exercise of the Buy-Out/Buy-Down Option.  Each Party agrees to
cooperate with reasonable requests made by the other Party to undertake such
negotiations and agrees to exercise good faith efforts to conclude such
negotiations with the establishment of mutually acceptable terms for the
Buy-Out/Buy-Down Option.  Failure of the Parties to establish mutually
acceptable terms in such one hundred and fifty (150) day period shall not be a
breach of this Agreement and shall not extinguish the Buy-Out/Buy-Down Option.”

 

2.  Fixed Royalty Option. Section 3.5.2 of the Agreement is hereby deleted in
its entirety and restated as follows:

 

1

--------------------------------------------------------------------------------


 

“In addition to the Buy-Out/Buy-Down Option set forth in Section 3.5.1, Geron
shall have an option, for a period of one hundred and fifty (150) days after the
Effective Date, to elect to amend the terms and conditions of this Agreement
with respect to the royalties due on sales by US Sublicensees to provide for
payment by Geron to AngioChem of a fixed royalty of ten percent (10%) on Net
Sales of Licensed Products made by such US Sublicensees (the “Royalty Reduction
Option”).  In consideration of any such amendment, Geron shall make an
additional cash payment to AngioChem in the amount of two million five hundred
thousand dollars ($2,500,000) (the “Royalty Reduction Consideration). There will
be no change in the milestones payable under 3.4.1.  If Geron, in its sole
discretion, elects to exercise the Royalty Reduction Option, it shall notify
AngioChem in writing within one hundred and fifty (150) days after the Effective
Date, and the Parties shall promptly amend this Agreement in writing to reflect
the foregoing terms. Upon execution of such amendment, the calculation of
royalty rates based on the Preliminary Cost of Goods/Average Sales Price Ratio
and Adjusted Cost of Goods/Average Sales Price Ratio will no longer include
sales in the United States by, and Preliminary Cost of Goods and Adjusted Cost
of Cost of Goods will no longer include sales in the United States of, the US
Sublicensee. Payment by Geron of the Royalty Reduction Consideration shall be
due within five (5) business days after execution of such amendment.

 

3.              Miscellaneous.

 

3.1                               Dispute Resolution.  Should any dispute
between Geron and Angiochem arise under or related to this First Amendment
(other than a dispute involving a claim for injunctive or equitable relief), the
resolution of such dispute shall be governed by the procedures set forth in
Article 11.6 of the Agreement.

 

3.2                               Confidentiality.  The formation, existence and
the terms of this First Amendment shall be deemed Confidential Information and
are subject to the obligations of each Party pursuant to Article 7.1 of the
Agreement.

 

3.3                               Severability; Waiver.  In the event that any
provision(s) of this First Amendment is determined to be invalid or
unenforceable, the remainder of the First Amendment shall remain in full force
and effect.  The Parties shall in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.  The failure of a Party to enforce any provision shall not be a
waiver of the right to thereafter enforce that provision or any other provision
or right.

 

3.4                               Assignment.  This First Amendment shall not be
assigned by either Party without the prior written consent of the other Party,
except in connection with any permitted assignment

 

2

--------------------------------------------------------------------------------


 

of the Agreement (in which case the Parties agree that this First Amendment
shall be assigned along with the Agreement).

 

3.5                               Binding Upon Successors and Assigns.  This
First Amendment shall be binding upon and inure to the benefit of successors in
interest and permitted assigns of Geron and Angiochem subject to the limitations
on assignment.

 

3.6                               Governing Law.  This First Amendment shall be
governed by and construed in accordance with the laws of the State of New York,
without reference to any rules of conflict of laws.

 

3.7                               Notices.  All notices which are required or
permitted hereunder shall be in writing and sufficient if delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by nationally-recognized overnight
courier providing evidence of delivery or sent by registered or certified mail,
postage prepaid, return receipt requested, addressed as follows:

 

If to Geron, to:

Geron Corporation

 

230 Constitution Drive,

 

Menlo Park, CA 94025

 

Attention: Corporate Development

 

Facsimile No.: (650) 473-7750

 

 

If to AngioChem, to:

AngioChem, Inc.

 

201, President-Kennedy Ave.

 

Suite PK-R220

 

Montreal, Quebec, H2X 3Y7

 

Attention: Chief Executive Officer

 

Facsimile No.: (514) 788-7801

 

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered, if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day
following the date of dispatch, if sent by nationally-recognized overnight
courier; or (c) on the fifth (5th) business day following the date of mailing,
if sent by mail.

 

3.8                               Counterparts.  This First Amendment may be
fully executed in two (2) original counterparts, each of which shall be deemed
an original.

 

3.9                               Full Force and Effect.  Except as expressly
amended by this First Amendment, the Agreement shall remain unchanged and
continue in full force and effect as provided therein.

 

3.10                        Entire Agreement. The Agreement, including all
Exhibits thereto, and this First Amendment constitute the entire agreement
between the Parties, both oral and written, with respect to the subject matter
hereof and supersedes all prior and contemporaneous discussions, agreements and
writings in respect hereto.  No amendment hereto shall be effective unless made
in writing and executed by duly authorized representatives of Geron and
Angiochem.

 

3

--------------------------------------------------------------------------------


 

3.11                        Further Assurances.  Each Party agrees to execute,
acknowledge and deliver such further instructions, and to do all such other
acts, as may be necessary or appropriate in order to carry out the purposes and
intent of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this First Amendment to the
Agreement as of the date first set forth above.

 

ANGIOCHEM, INC.

GERON CORPORATION

 

 

BY:

/s/ Jean-Paul Castaigne

 

BY:

/s/ David J. Earp

 

JEAN-PAUL CASTAIGNE, M.D.

 

DAVID J. EARP, J.D., Ph.D.

 

MBA

 

TITLE: SR. VICE PRESIDENT,

 

TITLE: PRESIDENT AND CHIEF

 

BUSINESS DEVELOPMENT, AND

 

EXECUTIVE OFFICER

 

CHIEF PATENT COUNSEL

 

 

 

 

DATE:

February 25, 2011

 

DATE:

February 24, 2011

 

4

--------------------------------------------------------------------------------
